DISCIPLINARY PROCEEDINGS
PER CURIAM.*
Formal charges were filed against respondents, A.J. Gray and Richard A. Curry, based upon sanctions imposed in federal court. The charges against respondents were dismissed by unanimous decision of the hearing committee. The disciplinary board affirmed the decision of the hearing committee. The disciplinary counsel filed an objection in this court. After review of hearing committee and disciplinary board findings and recommendations, and considering the transcript, record, briefs and oral argument, we conclude that the disciplinary counsel has failed to prove the charges against respondents. Accordingly, it is the decision of this court that the charges against A.J. Gray, III and Richard A. Curry are dismissed.

 KIMBALL, J., not on panel.